Citation Nr: 0421716	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-21 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbar strain 
claimed as a ruptured disc.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk







INTRODUCTION

The veteran served on active duty from October 1994 to 
February 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the veteran's claim to 
reopen a claim for entitlement to service connection for 
lumbar strain claimed as a ruptured disc.  The Board notes 
that the veteran has also submitted a claim for service 
connection for posttraumatic stress disorder in March 2004.  
This March 2004 claim is referred to the RO for appropriate 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran requested a hearing 
before a Veterans Law Judge at the RO (Travel Board hearing), 
which was scheduled for February 24, 2004.  The veteran did 
not appear for this hearing and the claims folder was 
subsequently transferred to the Board for disposition.  The 
record includes, however, a report of contact with the 
veteran dated February 23, 2004 (the day before he was 
scheduled to appear at the Travel Board hearing) in which he 
requested that the hearing be rescheduled in order for his 
representative to review his case.  A VA form 21-22 was 
received in March 2004.  The record reflects that no 
rescheduled Travel Board hearing has been held.  

Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing in accordance with 
the procedural requirements of 38 C.F.R. 
§ 20.704 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



